UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 29, 2009 SOUND REVOLUTION INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) Commission File Number: 333-118398 925 West Georgia Street, Suite 1820 Vancouver, British Columbia Canada V6C 3L2 (Address of principal executive offices) 604.632.1700 (Registrant’s telephone number, including area code) (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into Material Definitive Agreement On June 29, 2009 Charity Tunes Inc. (“Charity Tunes”), a wholly owned subsidiary of Sound Revolution Inc. (the “Company”) entered into a Promotion Agreement with ConAgra Foods Canada Inc. (“ConAgra”) whereby ConAgra will purchase pre-paid Charity Tunes music downloads and distribute them to consumers with the purchase of certain ConAgra Pogo® frozen food products. Pursuant to thePromotion Agreement Charity Tunes will supply ConAgra with 435,960 unique pin codes redeemable for either three, five, or seven music downloadswith a maximum retail value of up to CAD$1.29 (approximately USD$1.11) per song.1,680,080 songs in the aggregate will be made available for download. The pin codes will be distributed exclusively with ConAgra’s Pogo® frozen food products for a limited period and will expire on March 31, 2010.Sound Revolution will also provide customer service and technical support related to the music downloads. In consideration of the music downloads and related support services, ConAgra will pay to Charity Tunes CAD$117,605.60 (approximately USD$101.708.68) payable in two equal installments on October 1, 2009 and November 1, 2009. Item 9.01 Exhibits (c)Exhibits.
